DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,596,601. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 9,596,601 with obvious wording variations. Take an example of comparing claim 9 of pending application and claim 1 of the U.S. Patent No. 9,596,601:

Pending Application 17/835603
U.S. Patent No. 9,596,601
9. A mobile communication device, comprising: a communications subsystem: and a microprocessor: wherein the communications subsystem and the microprocessor cooperate to: maintain a policy at the mobile communication device, the policy comprising at least one entry comprising a base station identifier and an indication of whether communication is allowed or disallowed with a base station corresponding to the base station identifier: establish a communication link with the base station: retrieve the at least one entry from the policy: and allow communications with the base station in accordance with the indication from the policy.
1. A mobile communication device for controlling communication in a communication network comprising: an interface adapted to communicate between said mobile communication device and at least one base station in each of a plurality of geographic regions, said at least one base station having an identifier that distinguishes said at least one base station from other base stations; and, a microcomputer connected to said interface and adapted to maintain a policy associated with each said region; said policy comprising data representative of a plurality of base station identifiers and, in association with each of said plurality of base station identifiers, one or more indications respectively indicative of whether a respective given communication type, of a plurality of communication types, is permitted or disallowed with the corresponding base station, said plurality of communication types comprising one or more of different service types and different format types; and said microcomputer adapted to determine whether a received base station identifier for said communication in any one of said regions is included in said data; said microcomputer adapted to permit said interface to communicate in accordance with said policy based on said received base station identifier and an associated one of said one or more indications.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 9,596,601.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,381,569. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11,381,569 with obvious wording variations. Take an example of comparing claim 9 of pending application and claim 1 of the U.S. Patent No. 11,381,569:

Pending Application 17/835603
U.S. Patent No. 11,381,569
9. A mobile communication device, comprising: a communications subsystem: and a microprocessor: wherein the communications subsystem and the microprocessor cooperate to: maintain a policy at the mobile communication device, the policy comprising at least one entry comprising a base station identifier and an indication of whether communication is allowed or disallowed with a base station corresponding to the base station identifier: establish a communication link with the base station: retrieve the at least one entry from the policy: and allow communications with the base station in accordance with the indication from the policy.
1. A mobile communication device for controlling communication in a communication network comprising: a memory for storing a policy, said policy comprising data representative of a plurality of base station identifiers and, in association with each of said plurality of base station identifiers, one or more indications, wherein each indication consists of either a first value and a second value, the first value indicating the mobile communication device is permitted to communicate with the corresponding base station using a communication type, the second value indicating the mobile communication device is disallowed to communicate with the corresponding base station using the communication type, wherein said policy is received periodically from a server, the server being distinct from any one of base stations identified by the base station identifiers; an interface adapted to communicate between said mobile communication device and at least one base station in each of a plurality of geographic regions, said at least one base station having an identifier that distinguishes said at least one base station from other base stations; and, a microcomputer connected to said interface and adapted to maintain the policy; and said microcomputer adapted to determine whether a received base station identifier for said communication in any one of said regions is included in said data; said microcomputer adapted to permit said interface to communicate in accordance with said policy based on said received base station identifier and an associated one of said one or more indications.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 11,381,569.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8-11, 16, and 17, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abreu et al. (US Patent No. 5754956).

As to claims 1, 9, and 17, Abreu teaches a method of controlling communications with a mobile communication device, comprising a communications subsystem; and a microprocessor (fig. 1, fig. 2, radiotelephone handset  for receiving a control channel from a plurality of base stations); comprising: maintaining a policy at the mobile communication device (fig. 1, fig. 2, col. 5, lines 21-29, control information is written in the data buffer by the controller i.e. capability and access rights associated with each region, and col. 3, line 50 – col. 4, line 6), the policy comprising at least one entry comprising a base station identifier (fig. 1, fig. 2, col. 3, lines 50-54, each base station 102, 104, 106 continuously broadcasts a beacon or control channel signal. The control channel contains information defining base station system capability and identity information for each of the respective base stations) and an indication of whether communication is allowed or disallowed with a base station corresponding to the base station identifier (fig. 1, fig. 2, col. 5, lines 21-29, control information is written in the data buffer by the controller i.e. capability and access rights associated with each region, and col. 3, line 50 – col. 4, line 6); establishing a communication link with the base station (fig. 1, fig. 2, col. 3, lines 50-59, If the handset has access rights, the handset is able to communicate with the base station); retrieving the at least one entry from the policy (fig. 1, fig. 2, col. 3, lines 50-59, If the handset has access rights, the handset is able to communicate with the base station); allowing communications with the base station in accordance with the indication from the policy (fig. 1, fig. 2, col. 3, lines 50-59, If the handset has access rights, the handset is able to communicate with the base station).
15 As to claims 2 and 10, Abreu teaches wherein said communication comprises a plurality of different services (fig. 2, col. 5, lines 62-65, a telephone call or other communication may be established between the handset 120 and the respective base station).  
As to claims 3 and 11, Abreu teaches wherein said services comprise any of voice, 20emails, internet browsing and/or text messaging (fig. 2, col. 5, lines 62-65, a telephone call or other communication may be established between the handset 120 and the respective base station).  
As to claims 8 and 16, Abreu teaches wherein said communication occurs in at least one of Ethernet. Universal Serial Bus (USB). Firewire, and RS-232 (fig. 1, col. 1 lines 19-21, base station interface with hardwired telephone system).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4, 5, 7, 12, 13, and 15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abreu et al. (US Patent No. 5754956) in view of Himmel et al. (US Publication No. 20030134626).

As to claims 4 and 12, Abreu teaches the limitation of the independent claims as discussed above. However, fails to explicitly teach wherein the at least one entry further comprises an indication permitting one of said services in a specific region and an indication disallowing another one of said services in said specific region. 
In an analogous field of endeavor, Himmel teaches wherein the at least one entry further comprises an indication permitting one of said services in a specific region and an indication disallowing another one of said services in said specific region (fig. 1, fig. 2, fig. 4, pp0026, in a cellular network geographical area, restricting or prohibiting incoming calls and allowing incoming text messages only). Thus, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu with the teachings of Himmel to achieve the goal of efficiently and reliably providing communicating information without inconvenient of user in a communication system (Himmel, pp0005). 
As to claims 5 and 13, Abreu teaches the limitation of the independent claims as discussed above. However, fails to explicitly teach wherein said communication occurs in at least one of plurality of formats, each format having a different susceptibility to interception; and wherein the at least one entry further comprises an indication which disallows said communications based on the at least one of plurality of formats.  
In an analogous field of endeavor, Himmel teaches wherein said communication occurs in at least one of plurality of formats (fig. 1, fig. 2, fig. 4, pp0026, calls and text messaging), each format having a different susceptibility to interception (fig. 1, fig. 2, fig. 4, pp0026, in a cellular network geographical area, restricting or prohibiting incoming calls and allowing incoming text messages only); and wherein the at least one entry further comprises an indication which disallows said communications based on the at least one of plurality of formats (fig. 1, fig. 2, fig. 4, pp0026, in a cellular network geographical area, restricting or prohibiting incoming calls and allowing incoming text messages only). Thus, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu with the teachings of Himmel to achieve the goal of efficiently and reliably providing communicating information without inconvenient of user in a communication system (Himmel, pp0005).
As to claims 7 and 15, Abreu teaches the limitation of the independent claims as discussed above. However, fails to explicitly teach wherein said plurality of formats comprise one or more of Code Division Multiple Access (CDMA), Orthogonal Frequency Division Multiplexing (OFDM), Advanced Mobile Phone System (AMPS), Global System for Mobile Communications (GSM), General Packet Radio Service (GPRS), BluetoothTM, infra-red, and Institute of Electrical and Electronics Engineers (IEEE) 802.11. (fig. 1, cellular network). Thus, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu with the teachings of Himmel to achieve the goal of efficiently and reliably providing communicating information without inconvenient of user in a communication system (Himmel, pp0005).

Claim 6 and 14, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abreu et al. (US Patent No. 5754956) in view of Hiraga (US Publication No. 20030093518).

As to claims 6 and 14, Abreu teaches the limitation of the independent claims as discussed above. Abreu further teaches wherein the at least one entry further comprises an indication disallowing said communication (fig. 1, col. 10, lines 18-27, if handset has no access rights and/or capability to communicate with base station associated with a region, eliminated base station entry). However, fails to explicitly teach disallowing said communications if a cost for conducting said communications exceeds a predefined threshold.  
In an analogous field of endeavor, Hiraga teaches disallowing said communications if a cost for conducting said communications exceeds a predefined threshold (fig. 1, pp0046, If the incurred cost 6 exceeds the permitted cost 7, then even when an access request 8d or e-mail 8e is outputted from one of the clients 1a, 1b, …communications of those contents are inhibited). Thus, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu with the teachings of Hiraga to achieve the goal of efficiently and reliably providing communication access to enhance business efficiency in a communication system (Hiraga, pp0011).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645